DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/27/2020 and 06/01/2021, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 11] The examiner is unable to determine the metes and bounds of the claim, as the claim recites a dependency upon itself.  For purposes of examination, the claim is interpreted to depend directly from claim 10.
[Claim 12] The claim is rejected based upon dependency from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-16, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertolero et al. (PGPub 2005/0171505).
[Claims 1, 13, and 20] Bertolero teaches a system and method of use comprising an extracorporeal blood oxygenation system (figure 11; paragraphs [0129]-[0133]) comprising: 
a drainage cannula (figure 11, item 50) configured for insertion into a vasculature (figure 11, item 51) of a patient (figure 11; paragraph [0134]); 
a blood pump (figure 11, item 54) fluidly connected to the drainage cannula (figure 11, item 50) and configured to draw blood from the patient via the drainage cannula (figure 11; paragraph [0134]); 
an oxygenator (figure 11, item 59) in fluid communication with the blood pump (figure 11, item 54) and configured to receive blood from the blood pump (figure 11; paragraph [0134]); 
an infusion cannula (“catheter 63”) (figure 11; not labeled) configured for insertion into the vasculature of the patient (figure 11; paragraphs [0134], [0135]), the infusion cannula comprising: 
a main tube (figure 11, tubing between items 74 and 75) having a proximal end (figure 11, item 74), a distal end (figure 11, item 75), and a tubular sidewall extending between the proximal end and the distal end (figure 11); and 
an extendable member (figure 11, item 76) provided on a portion of the sidewall (figure 11), 
wherein the extendable member (figure 11, item 76) is configured to extend radially outward from the sidewall (figure 11), 
wherein the sidewall defines an aperture (figure 11, item 77) located between the proximal end (figure 11, item 74) and the distal end (figure 11, item 75) of the main tube (figure 11; paragraph [0136]), 
wherein the proximal end (figure 11, item 74) of the infusion cannula is in fluid communication with the oxygenator (figure 11, item 59) and configured to return blood from the oxygenator (figure 11, item 59) to the vasculature of the patient (figure 11; paragraphs [0134]-[0136]).
[Claims 2 and 14] Bertolero teaches the limitations of claims 1 and 13, upon which claims 2 and 14 depend.  In addition, Bertolero discloses the extendable member (figure 11, item 76) of the infusion cannula comprises an expandable balloon, and wherein the expandable balloon is configured to expand radially outward from the sidewall of the infusion cannula (figure 11; paragraph [0136]).
[Claims 3-5, 15, and 16] Bertolero teaches the limitations of claims 2 and 14, upon which claims 3-5, 15, and 16, depend. Bertolero also teaches a liquid or gas-supplying device (at least one of a syringe or an air pump) (figure 11, item 73) for supplying liquid or gas to the infusion cannula (paragraph [0136]), 
wherein the infusion cannula further comprises an inflator tube (lumen defined in and extending along the sidewall) (“channel”) (“A channel extends the length of the catheter to the balloon with an outlet port that communicates with the balloon so that the balloon can be filled with a fluid from a syringe-type inflation device 73 to occlude the ascending aorta as discussed herein.”) in fluid communication with the liquid or gas-supplying device (figure 11, item 73) and with the expandable balloon (figure 11, item 76), the inflator tube extending along at least a portion of the sidewall (paragraph [0136]); and
wherein the inflator tube (lumen defined in the sidewall) (“channel”) is configured to supply the liquid or gas (at least one of air, helium, and saline) (the examiner notes the “liquid or gas” is only functionally recited and is not a positively recited claim limitation; as such, the structure taught by Bertolero is fully capable of delivering “at least one of air, helium, and saline” to the balloon.) to the expandable balloon to cause expansion of the expandable balloon (paragraph [0136]).

Claims 1, 2, and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keren et al. (PGPub 2004/0064091).
[Claims 1, 2, and 6] Keren teaches a cannula (figure 1) comprising: 
a main tube (figure 1, item 30) having a proximal end, a distal end, and a tubular sidewall extending between the proximal end and the distal end (figure 1; figure 2b) (paragraph [0056]); and 
an extendable member (figure 1, item 32) provided on a portion of the sidewall, wherein the extendable member is configured to extend radially outward from the sidewall (paragraph [0057]), and
wherein the sidewall defines an aperture (figure 1, item 33) located between the proximal end and the distal end of the main tube (figure 1; figure 2a);
wherein the extendable member comprises an expandable balloon (figure 1, item 32) comprising at least one of a compliant and a noncompliant material (paragraph [0021]), and wherein the expandable balloon is configured to expand radially outward from the sidewall (figure 1; paragraph [0057]).

Claims 1-6, 10, and 11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaghan et al. (PGPub 2014/0358071).
[Claims 1, 2, and 6] Callaghan teaches a cannula (figure 2a, item 10) comprising: 
a main tube (figure 2a, item 30) having a proximal end (figure 2a, item 32), a distal end (figure 2a, item 35), and a tubular sidewall extending between the proximal end and the distal end (figure 2a); and 
an extendable member (figure 2a, item 50) provided on a portion of the sidewall (figure 2a), wherein the extendable member is configured to extend radially outward from the sidewall (figure 2b; paragraph [0032]), and
wherein the sidewall defines an aperture (figure 4b, item 36a) located between the proximal end and the distal end of the main tube (paragraph [0048]);
wherein the extendable member (figure 2a, item 50) comprises an expandable balloon formed from at least one of a compliant and a noncompliant material (paragraph [0032]), and wherein the expandable balloon is configured to expand radially outward from the sidewall (figure 2b; paragraph [0032]).
[Claims 3-5] Callaghan teaches the limitations of claim 2, upon which claims 3-5 depend. Callaghan also discloses an inflator tube (lumen defined in the sidewall) (figure 2c, item 27) in fluid communication with the expandable balloon (figure 2a, item 50) and extending along at least a portion of the sidewall (paragraph [0049]), wherein the inflator tube (lumen) (figure 2c, item 27) is configured to supply liquid or gas (at least one of air, helium, and saline) (the examiner notes the “liquid or gas” is only functionally recited and is not a positively recited claim limitation; as such, the structure taught by Callaghan is fully capable of delivering “at least one of air, helium, and saline” to the balloon.) to the expandable balloon to cause expansion of the expandable balloon (figure 2a, item 50) (paragraph [0049]).
[Claims 10 and 11] Callaghan teaches the limitations of claim 1, upon which claims 10 and 11 depend (see 112(b) interpretation above with regards to claim 11).  Callaghan further discloses the extendable member (figure 2a, item 50 – shown as item 250 in figure 8) comprises a flap (figure 8, item 254) pivotally connected (“expanded outwardly” vs “compressible inwardly”) to the sidewall via a hinge (figure 8; paragraph [0073]), 
wherein the flap (figure 8, item 254) is configured to rotate about the hinge between a retracted position in which the flap (figure 8, item 254) extends substantially parallel to the sidewall (“compressible inwardly”) and an extended position in which the flap extends radially outward from the sidewall (“expanded outwardly”) (figure 8; paragraph [0073]);
wherein a mechanical actuator (“external sleeve or other constraint”) is configured to rotate the flap (figure 8, item 254) about the hinge between the retracted position and the extended position (figure 8; paragraph [0073]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertolero et al. (PGPub 2005/0171505), in view of Legum et al. (PGPub 2020/0360670).
[Claims 7-9 and 17-19] Bertolero teaches the limitations of claims 2 and 14, upon which claims 7-9 and 17-19 depend. Bertolero does not specifically disclose an absorbent material at least partially filling the expandable balloon.
However, Legum teaches a catheter system utilizing an expandable balloon (“inflatable plug”) (figure 10b, item 54) which comprises an absorbent material (salt) (sodium salt-graft-poly(ethylene oxide)) (paragraph [0160]) at least partially filling the expandable balloon, wherein the absorbent material is configured to absorb water from an environment surrounding the expandable balloon (semipermeable membrane) (“the plug is made from a hydrogel or expandable material that grows when exposed to a hydrating environment. In some embodiments, the expandable material is a water swellable polymer or a superexpandable polymer”) (paragraph [0160]) to cause expansion of the expandable balloon (paragraphs [0154], [0160], [0161]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the expandable balloon taught by Bertolero, with the use of an absorbent material for balloon expansion, as taught by Legum, in order to provide an alternative, yet equivalent means, for expanding the balloon radially outward from the sidewall of the cannula. Furthermore, such a feature would allow for an automated means of expansion, as would occur upon exposure with the vasculature.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/16/2022